Citation Nr: 0807776	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-21 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as Gulf War syndrome.

2.  Entitlement to a rating higher than 10 percent for 
chronic thoracic and lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1990 to January 
1993, including service in Southwest Asia during the Persian 
Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied service connection for a disorder 
characterized as Persian Gulf syndrome, denied a compensable 
rating for functional heart murmur with sinus arrhythmia, and 
denied a rating higher than 10 percent for chronic thoracic 
and lumbar strain.  In her March 2003 notice of disagreement 
(NOD), the veteran indicated that she desired appellate 
review of only the claims for service connection for Persian 
Gulf syndrome and for a rating higher than 10 percent for 
chronic thoracic and lumbar strain.  The claim for a 
compensable rating for functional heart murmur is therefore 
not before the Board.  See 38 C.F.R. § 20.201 (2007) 
(allowing claimant to specify specific determinations with 
which she disagrees).

In April 2007, the Board remanded both claims for additional 
development.  After completing the requested action, the 
Appeals Management Center (AMC) continued the denials of both 
claims in a September 2007 supplemental statement of the case 
(SSOC), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no evidence that the veteran has symptoms of an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, or any other illness, other than those that served 
as the basis for a prior grant of service connection for a 
specific disability.

3.  The evidence is at least evenly balanced as to whether 
the veteran's chronic thoracic and lumbar strain has caused 
muscle spasm with loss of lateral spine motion and guarding 
severe enough to result in scoliosis.


CONCLUSIONS OF LAW

1.  Neither an undiagnosed illness, a medically unexplained 
chronic multisymptom illness defined by a cluster of signs or 
symptoms, nor any other illness, other than those related to 
disabilities for which the veteran is already service-
connected, was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).

2.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for a rating of 20 percent, but no 
higher, for chronic thoracic and lumbar strain, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in December 2003 and April 2007 letters, the 
RO and AMC provided notice to the veteran regarding what 
information and evidence was needed to substantiate her 
claims for service connection for "Gulf War syndrome," and 
for an increased rating for chronic thoracic and lumbar 
strain, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence relevant to the claims.  
The June 2003 SOC and June 2004 SSOC set forth the criteria 
for higher ratings for the veteran's chronic thoracic and 
lumbar strain under both the former and revised criteria, 
discussed in more detail below.

In addition, the AMC's August 2007 letter informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  This letter also informed the veteran that 
he had to provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, that if an increase in disability was found, 
a disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vasquez-Flores v. 
Peake, No 05-0355 (U.S. Vet. App. Jan. 30, 2008).  After 
issuance of each of the above letters, and opportunity for 
the veteran to respond, the September 2007 SSOC reflects 
readjudication of both claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, post-service private and VA 
outpatient treatment (VAOPT) records, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran and by her representative, on her behalf.  
Indeed, the veteran and her representative indicated in a May 
2007 statement in support of claim (VA Form 21-4138) that she 
had no additional evidence to submit and that all medical 
reports had been submitted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO and AMC, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Service Connection for a Disorder Characterized as Gulf 
War Syndrome

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service- 
connected condition.  See 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007). Generally, to 
establish service connection, a veteran "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events."  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, a specified chronic multisymptom 
illnesses defined by a cluster of signs or symptoms 
(including chronic fatigue syndrome and fibromyalgia), or any 
other illness that VA determined cannot be attributed to any 
known clinical diagnosis, if such disability became manifest 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317 
(2007).

In the present case, the veteran has requisite service in the 
Southwest Asia Theater of operations.  However, as noted by 
the Board in its April 2007 remand, an August 2004 RO rating 
decision granted service connection for fibromyalgia/chronic 
fatigue and pelvic obliquity/sacral torsion, secondary to her 
service-connected chronic thoracic and lumbar strain.  
Reliance upon a new or different theory as to etiology is 
insufficient to transform a previously denied and final claim 
to a separate and distinct, or new, claim, and a "finally 
adjudicated claim" encompasses both allowed and disallowed 
claims; thus, once a claim of service connection is granted 
under any theory of entitlement, a subsequent grant of 
service connection for the same complaints and symptoms under 
the guise of an alternatively characterized disability is not 
proper.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); 
38 C.F.R. § 3.160(d) (2007).  Moreover, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007).  Thus, the symptoms that served 
as the basis for the grant of service connection for specific 
disabilities, especially fibromyalgia/chronic fatigue, cannot 
also serve as the basis for service connection for 
undiagnosed or other illness under 38 C.F.R. § 3.317 (2007).

The RO also addressed whether the individual symptoms 
exhibited by the veteran constituted qualifying chronic 
disabilities under 38 C.F.R. § 3.317(a)(1) for which service 
connection could be granted on a presumptive basis.  Those 
symptoms were (1) fatigue, stiffness, lower and upper body 
pain, malaise/myalgia; (2) shortness of breath, chest pain, 
and difficulty breathing; (3) unexplained rashes on several 
body parts; (4) dizziness; (5) stomach problems (acute 
gastroenteritis); (6) diarrhea; (7) painful and swollen 
joints; (8) headaches; (9) chest pressure and palpitation; 
(10) lower and upper body spasms; and (11) loss of sensation.  
Each of these eleven claims was denied, in part because 
service connection had already been granted for 
fibromyalgia/chronic fatigue based on these symptoms.  
Although the veteran was notified of this decision and her 
appellate rights, she did not file a notice of disagreement.  
See 38 C.F.R. § 20.201 (2007) (while special wording is not 
required for NOD, it must be in terms that can reasonably be 
construed as disagreement with an adjudicative determination 
of an agency of original jurisdiction and a desire for 
appellate review).

Based on the above, the Board therefore remanded the claim to 
afford the veteran a new VA examination as to which, if any, 
symptoms were not attributable to a disability for which 
service connection had been granted.  In August 2007, a VA 
physician reviewed the veteran's claims file, examined her, 
and rendered an opinion on this question.  The physician 
wrote that the symptoms that constitute the veteran's main 
disability, including fatigue, stiffness, upper body pain, 
malaise, and myalgia, were those that represented clinical 
manifestations of fibromyalgia.  The physician also indicated 
that the veteran's palpitations were as likely as not 
secondary to her service-connected functional heart murmur 
with sinus arrhythmia.  The physician based these conclusions 
on a May 2006 VA rheumatology note which indicated the 
veteran's complaints of diffuse polyathralgias including neck 
and back pain, swollen feet, stiffness, myalgia, swelling of 
the hands and feet, and paresthesias in stocking 
distribution, as well as medical literature indicating that 
the cardinal manifestation of fibromyalgia is diffuse 
musculoskeletal pain and other symptoms similar to those 
described by the veteran.

In the January 2008 appellate brief presentation (p. 3), the 
veteran's representative questioned whether the August 2007 
VA examination complied with the Board's April 2007 remand 
instructions insofar as they required examination by "an 
appropriate specialist."  The August 2007 VA examination 
report indicates that the examination was performed by a 
physician, but does not indicate his specialty.  The Board 
finds that, in the circumstances of this case, in particular 
the many different symptoms exhibited by the veteran, the 
August 2007 VA general examination by a physician satisfied 
the Board's instruction to afford "VA examination by an 
appropriate specialist for the purpose of determining which 
of the claimed symptoms are part and parcel of the already 
service-connected disorders and which are not" (Board 
remand, at 5 (April 12, 2007).  This conclusion is supported 
by the fact that the physician clearly and carefully 
explained the reasons for his conclusions in light of the 
evidence in the claims file, his examination of the veteran, 
and the relevant medical literature on the topic of 
fibromyalgia.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(factors relevant to assessing the probative value of a 
physician's opinion include the reasoning employed by the 
physicians, access to and review of the claims file, whether 
or not the physician provided a basis for his opinion and the 
thoroughness and detail thereof, and the physician's 
knowledge and skill in analyzing the data).

Significantly, neither the private and VAOPT records nor the 
other VA examination reports, which described the same 
symptoms as those recounted in the August 2007 VA examination 
report, contain any opinion or evidence indicating, in 
contrast to the competent, probative opinion of the physician 
who performed the August 2007 VA examination, that there were 
any symptoms attributable to an undiagnosed or other illness 
other than those that served as the basis for a prior grant 
of service connection for a specific disability.  Moreover, 
neither the veteran nor her representative have presented, 
identified, or even alluded to the existence of any such 
evidence.  As to the written statements of the veteran and 
her representative, this claim turns on a medical matter-
specifically, whether her symptomatology is related to an 
already service-connected disorder.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons, neither the veteran nor her 
representative is shown to possess appropriate medical 
training and expertise to competently render a probative 
opinion on this medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

In sum, the preponderance of the evidence reflects that, 
other than the symptoms that served as the basis for the 
grant of service connection for fibromyalgia/chronic fatigue, 
pelvic obliquity/sacral torsion, and heart murmur with sinus 
arrhythmia, there are no symptoms for which the veteran may 
be granted service connection on a presumptive basis for an 
undiagnosed disability, a medically unexplained chronic 
multisymptom illnesses defined by a cluster of signs or 
symptoms, or any other illness.  In the absence of such 
symptoms, there is no evidence of a current disability for 
which service connection may be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim").  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim for service 
connection for a disorder characterized as Gulf War syndrome 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


B.  Increased Rating for Chronic Thoracic and Lumbar Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's service-connected chronic thoracic and lumbar 
strain, which resulted from an in-service back injury, was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, 
applicable to lumbosacral strain.  Under Diagnostic Code 
5295, a 10 percent rating was warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending in standing position, loss of 
lateral spine motion, unilateral, in standing position.  
Severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
rating.  In addition, under 38 C.F.R. § 4.71a, DC 5292, 
applicable to limitation of motion of the lumbar spine, a 10 
percent rating was assignable for slight limitation of lumbar 
spine motion, a 20 percent rating was assignable for moderate 
limitation of lumbar spine motion; a maximum, 40 percent 
rating required severe limitation of motion.

During the pendency of this appeal, effective September 26, 
2003, the schedule for rating disabilities of the spine was 
revised effective and the applicable diagnostic codes were 
renumbered.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007)).  The diagnostic code applicable to lumbosacral 
strain was renumbered DC 5237.  However, all lumbar spine 
disabilities, including lumbar strain, are now rated under a 
General Rating Formula.  With regard to the lumbosacral 
spine, that formula provides for assignment of a rating of 10 
percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion for the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm or guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour and a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gain or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent is warranted 
for disability of the thoracolumbar spine either where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine. Under the revised rating schedule, forward flexion to 
90 degrees, and extension, lateral flexion, and rotation to 
30 degrees each are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Note 2, and Plate V (2007).

When the legal authority governing entitlement to any benefit 
sought on appeal is revised during the pendency of the 
appeal, the general rule is that the revised version applies 
as of the effective date of the change.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The RO notified the veteran of the former 
criteria in the June 2003 SOC and the revised criteria in the 
June 2004 SSOC.  Thus, there is no prejudice to the veteran 
in the Board considering both the former and revised 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that, for the 
following reasons, the veteran is entitled to a rating of 20 
percent, but no higher, under the former criteria prior to 
September 26, 2003 and under the revised as of that date.

The VA examination reports and VAOPT and private records 
reflect that range of motion was at or near normal with 
regard to flexion, extension, lateral flexion, and rotation.  
For example, the August 2001 VA examination report indicated 
that forward flexion of the lumbar spine was to 90 degrees, 
extension to approximately 20-25 degrees, lateral bending to 
approximately 25 degrees bilaterally, and lateral rotation to 
approximately 40 degrees bilaterally.  On the May 2003 VA 
examination, flexion was to 70 degrees, extension to 30 
degrees, and lateral bending to 30 degrees bilaterally.  A 
September 2003 VAOPT note indicated that range of motion of 
the lumbar spine was normal, and a May 2004 VAOPT note 
indicated flexion to 65 degrees, extension to 20 degrees, and 
lateral rotation to 35 degrees bilaterally.

Thus, a higher rating is not warranted under either former DC 
5292 for limitation of motion of the lumbar spine prior to 
September 26, 2003 or the general rating formula based on 
limitation of motion from that date, which requires flexion 
between 15 and 30 degrees or a combined range of motion of 
less than 120 degrees for a 20 percent rating.

However, as noted, on the August 2001 VA examination, lateral 
bending was to 20 degrees, while normal lateral flexion is to 
30 degrees, as indicated in the revised criteria.  See 
38 C.F.R. § 4.71a, Plate Veteran (2007).  Moreover, on the 
May 2003 VA examination, muscle spasm of the thoracic spine 
was noted.  The combination of muscle spasm and loss of 
lateral spine motion warrants a 20 percent rating under 
former DC 5295 prior to September 26, 2003.  A higher rating 
is not, however, warranted under the former criteria, as 
there was no evidence of listing of the spine, positive 
Goldthwaite's sign, osteoarthritic changes, or narrowing or 
irregularity of joint spaces.  Indeed, June 2001 lumbar and 
thoracic spine MRIs were normal, and did not show any 
arthritis or joint space irregularities.

In addition, a 20 percent rating is also warranted under the 
revised criteria as of September 26, 2003, because a May 2004 
lumbosacral spine X-ray indicated that there was minimal 
scoliotic curvature to the left in the lower thoracic/upper 
lumbar spine which could be due to positioning, and a 
September 2003 and other VAOPT notes indicated increased 
lordosis.  As guarding severe enough to result in abnormal 
spinal contour such as scoliosis or reversed lordosis 
warrants a 20 percent rating under the new general rating 
formula, the veteran is entitled to a 20 percent rating under 
the revised criteria.  She is not, however, entitled to the 
next highest, 40 percent rating under the general rating 
formula because, as noted, forward flexion of the 
thoracolumbar spine was to greater than 30 degrees and there 
was no ankylosis of the thoracolumbar spine.  Nor is there 
evidence of significant associated objective neurologic 
abnormalities, intervertebral disc syndrome (IVDS), or 
incapacitating episodes to warrant a higher rating under Note 
1 of the general rating formula or the formula for rating 
IVDS based on incapacitating episodes.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when her 
symptoms are most prevalent ("flare-ups") due to the extent 
of her pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  In this case, 
the 20 percent rating granted in this decision takes into 
account functional loss due to pain and other factors, and, 
given the minimal objective findings, no higher rating, on 
this basis, is warranted.  See 38 C.F.R. §§ 4.40,4.45 and 
DeLuca.  Specifically, although there was pain and discomfort 
with some range of motion testing, for example, with flexion 
to 90 degrees on the August 2001 VA examination, with flexion 
to 70 degrees on the May 2003 VA examination, there is no 
medical evidence that this pain and discomfort is so 
disabling to actually or effectively result in the reduction 
in range of motion and other symptomatology required for a 
rating higher than 20 percent under either the former or 
revised criteria.

Finally, the Board finds that there is no showing that the 
veteran's chronic thoracic and lumbar strain reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (as 
discussed in the March 2002 rating decision and cited in the 
March 2004 SSOC).  While the veteran has missed work as a 
result of her chronic thoracic and lumbar strain, this 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the 20 percent rating that has been assigned in this 
decision).  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Nor has this disability been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the evidence is at least evenly balanced as to 
whether the veteran's chronic thoracic and lumbar strain has 
caused muscle spasm with loss of lateral spine motion and 
guarding severe enough to result in scoliosis.  Therefore, 
with all reasonable doubt resolved in favor of the veteran, a 
rating of 20 percent, but no higher, is warranted for her 
chronic thoracic and lumbar strain prior to September 26, 
2003 under the former criteria and from that date under the 
revised criteria.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. at 519-20.


ORDER

The claim for service connection for a disorder characterized 
as Gulf War syndrome is denied.

An increased rating of 20 percent, but no higher, for chronic 
thoracic and lumbar strain, is granted, subject to the law 
and regulations controlling the award of monetary benefits. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


